Citation Nr: 1706399	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disability, to include residuals of trauma to tooth number 7.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was previously before the Board in September 2010, when it was remanded for additional development.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in March 2010.  A transcript of this proceeding is associated with the claims file.  However, as set forth in an October 18, 2016 letter from the Board that was sent to both the Veteran and his representative, the Veterans Law Judge who conducted the Travel Board hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The October 2016 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  The letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, the Veteran has not responded to the letter; thus, a new hearing is not required prior to adjudicating the instant appeal.  

Given the nature of the Veteran's claim, and as reflected in his August 2005 informal claim, it raises the issue of entitlement to service connection for compensation purposes and for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim for service connection for a dental condition for treatment purposes only is separate and distinct from a claim for service connection for a dental disability for compensation purposes.  See 38 C.F.R. § 3.381; Mays, 5 Vet. App. at 306.  The agency of original jurisdiction (AOJ) with respect to claims for service connection for a dental condition for treatment purposes only is the Veterans Health Administration (i.e., the VA Medical Center).  38 C.F.R. § 3.381.  

The Board observes that in its September 2010 remand order, the Veteran's claim was characterized as entitlement to service connection for residuals of trauma to tooth number 7, including for dental treatment purposes.  However, the record does not document any decision by the AOJ with respect to the claim of entitlement to service connection for a dental condition for treatment purposes only.  As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ, namely, the appropriate VA Medical Center, for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's loss of tooth number 7 resulted from loss of substance of body of the maxilla or mandible, or that the Veteran otherwise has a dental disability for which compensation is payable.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability, diagnosed as missing tooth number 7 currently replaced by dental implant, have not been met for purposes of compensation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.150 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board remanded the Veteran's claim for additional development in September 2010.  In pertinent part, the Board directed the RO to obtain dental records and to schedule the Veteran for a VA examination addressing the nature and etiology of the Veteran's claimed dental disability.  Following the Board's remand, private dental treatment records from Drs. G. Dill and J. Swanson were associated with the Veteran's claims file.  Additionally, the Veteran was afforded a VA dental and oral examination in September 2011.  As will be explained further below, the examiner conducted an examination and interview of the Veteran, and offered opinions as to the questions set forth in the Board's remand order.  Further, the examination report is fully adequate.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The RO provided pre-adjudication notice, by letter, in December 2005.  Thus, the Board finds that with respect to the Veteran's claim for service connection for a tooth disorder, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service dental treatment records, and lay statements have been associated with the record.  

With respect to post-service dental treatment records, following the Board's September 2010 remand order, dental records were obtained from Drs. Dill and Swanson.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA examination in September 2011.  A review of the examination report indicates that the examiner reviewed the Veteran's service treatment records and post-service dental records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and the examiner's clinical expertise.  The examination report is therefore thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claim for service connection.  See Barr, 21 Vet. App. at 311 ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for dental disabilities for compensation purposes may only be established for certain specified dental disorders.  Cf. 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  These disorders include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss, nonunion, or malunion of the mandible; limited temporomandibular articulation; loss of the ramus; loss of the condyloid or coronoid processes; loss of hard palate; loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity; and loss, malunion, or nonunion of the maxilla.  Id.  With respect to loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (adding that the ratings regarding loss of teeth do not apply to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling).  

For other types of designated dental disorders, the claimant may receive service connection for treatment purposes only, but not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also, e.g., Simington v. West, 11 Vet. App. 41, 44 (1998).  The matter of entitlement to service connection for a dental disorder solely for the purpose of establishing eligibility for VA outpatient dental treatment is addressed in the Introduction section of this decision and is referred to the AOJ for appropriate action.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for residuals of trauma to tooth number 7.  As reflected in statements from the Veteran, such as those dated in May 2006 and May 2008, as well as his March 2010 testimony, the Veteran contends that he suffered an injury to tooth number 7 in April 1969 as a result of shrapnel wounds to the right side of his face.  According to the Veteran, the shrapnel cut through his lip and into his nose, and it knocked his tooth back "almost into the roof of [his] mouth," which required him to pull his tooth back in place with his thumb.  The Veteran maintains that he was flown to a hospital in Da Nang, where his lip and gums were stitched, and that he was subsequently transferred to a convalescent center in Cam Rahn Bay, where a root canal was performed on his tooth.  According to the Veteran, over time, tooth number 7 started to "deteriorate," and in 2005, it "broke off at the gum line."  

In a September 1967 pre-induction report of medical examination, the Veteran was clinically evaluated as normal, and there are no notations regarding the Veteran's teeth.  In a corresponding report of medical history, the Veteran denied any history of severe tooth or gum trouble.  No abnormalities regarding tooth number 7 are documented on the March 1968 dental examination report on entrance into service.  

Service treatment records dated in April and May 1969 reflect the Veteran's treatment for multiple shell fragment wounds of the face, shoulder, and legs, after his patrol was ambushed.  As reflected in an April 1969 clinical record narrative summary and clinical record cover sheet, all of the wounds were superficial, and the Veteran's convalescence was uncomplicated.  In pertinent part, the Veteran's face was sutured, and it was noted that stiches should be removed in one week.  There are no notations in these records regarding any of the Veteran's teeth.  

An October 1969 oral surgery consultation sheet notes a provisional diagnosis of impacted third molar and requested evaluation of tooth numbers 1, 17, and 32, and possibly, number 16, for extraction.  An October 1969 diagram of diseases and abnormalities does not reflect any diseases or abnormalities with respect to tooth number 7.  A diagram of restorations and treatments completed during service includes no notations regarding tooth number 7; however, the Veteran's service dental records document a defective filling at tooth number 7 in February 1970.  

In the Veteran's February 1970 report of medical examination on separation from service, the dental chart contains no notations regarding tooth number 7, though it does provide that several teeth were designated as missing or restorable.  While the Veteran was clinically evaluated as normal, the summary of defects and diagnoses appears to note shrapnel wounds in the Republic of Vietnam to the right arm, legs, and face.  In a corresponding report of medical history, the Veteran denied a history of severe tooth or gum trouble.  

Following service, the Veteran underwent a VA scars and residual wounds examination in May 1970.  The Veteran's pertinent medical history included multiple shell fragment wounds of the face, right arm, and both lower extremities that occurred while stationed in Vietnam in April 1969.  At the time of the examination, the Veteran complained of some stiffness in his right leg and elbow.  On physical examination of the Veteran's face, there was a scar measuring three centimeters at the Veteran's right upper lip.  The scar was noted as being very thin, and it did not produce any retraction or degree of deformity.  Additionally, it was soft and nontender to the Veteran's deep tissue.  The Veteran's nose, sinuses, mouth, and throat, including gross dental findings, were noted as having no significant abnormalities.  There are no documented complaints pertaining to, or findings of, dental trauma.  The examiner rendered a diagnosis of multiple shell fragment wounds of the lip, right arm, and both lower extremities; status, mildly symptomatic.  In June 1970, the Veteran was awarded service connection for a shell fragment wound of the right upper lip.  

A July 1971 VA dental record reflects that the Veteran had periapical disease of tooth number 7, for which the Veteran received root canal treatment and a filling.  A July 1971 VA dental rating sheet for purposes of outpatient treatment refers to the July 1971 VA dental record and indicates that the Veteran's claim for dental treatment was denied because it was filed more than one year after discharge, and there was "not combat, service trauma, or POW" status.  

An August 2001 VA scars examination report indicates that with respect to the shrapnel wound scar at the Veteran's right upper lip, there was a five-centimeter scar from the nares down through the lip, to the underside of the lip.  It was noted as being a well-healed scar with no residuals or associated limitation of function.  

A July 18, 2005 dental treatment record from Dr. Dill appears to note that the Veteran "broke number 7 off," that he previously had a root canal, and that number 7 was bonded back together.  A July 26, 2005 treatment record provides that the Veteran broke the filling for number 7 off while eating pizza and that it was rebonded.  

An August 1, 2005 dental treatment record from Dr. Dill indicates that based on an X-ray, it was opined that tooth number 7 was non-restorable.  Specifically, it was possible the root was cracked and was too short, and as such, an implant was recommended.  An August 30, 2005 treatment record from Dr. Dill appears to provide that the Veteran broke number 7 out with a Dorito.  September 2005 dental treatment records from Dr. Dill document extraction of tooth number 7 and placement of a flipper at the location of tooth number 7.  

Dental treatment records from Dr. Swanson reveal that in March 2006, the Veteran had stage 1 implant surgery at tooth number 7, which included a corrective tissue graft at the anterior mandible area of tooth number 7.  Stage 2 implant surgery was performed in August 2006.  Follow-up treatment records dated between March 2006 and August 2006 provide that the Veteran had occasional complaints of discomfort or soreness, but he denied any other problems.  

An April 2006 letter from Dr. Swanson provides that the Veteran was currently undergoing repair and treatment for loss of tooth number 7, which included placement of a corrective tissue graft as well as placement of osseointegrated bone fixture (i.e., dental implant) for the missing tooth.  Dr. Swanson wrote that the injury was consistent with previous fracture of the tooth requiring removal and that it had previously been endodontically treated.  Dr. Swanson detailed that the Veteran related a history of injury in 1969 while in Vietnam and that the Veteran had a significant scar to the right upper lip in the area of treatment that was consistent with a shrapnel injury.  According to Dr. Swanson, the dental implant was necessary to restore the Veteran to normal anatomical condition and function, and it was currently healing.  

In another April 2006 letter, Dr. Dill wrote that the Veteran previously had root canal treatment performed on tooth number 7, which was done while the Veteran was in the military due to trauma to the tooth that occurred when the Veteran was wounded.  Dr. Dill added that root canal treatment will weaken the tooth and make it easier to fracture and to lose the tooth.  

The Veteran was afforded a VA dental and oral examination in September 2011.  The examiner reviewed the Veteran's service dental records, noting that tooth number 7 was present on initial examination and that teeth numbers 1, 17, and 32 were extracted in October 1969.  The examiner noted the defective restoration on tooth number 7 that was replaced in February 1970 and added that several restorations were replaced in other teeth in 1970 as well.  The examiner also referenced the above-noted dental records from Drs. Dill and Swanson dated between July 2005 and September 2006, in addition to the April 2006 letter from Dr. Swanson.  

According to the examination report, there was a history of trauma to the teeth, namely, a shrapnel wound to the upper right lip in April 1969.  There was no history of neoplasm, difficulty in chewing, swelling, pain, difficulty in opening moth, difficulty in talking, or drainage.  On examination, there was no loss of bone, malunion, or nonunion of the maxilla or of the mandible.  There was no evidence of limitation of motion of the Veteran's temporomandibular articulation, loss of bone at the hard palate, osteoradionecrosis, or osteomyelitis.  Additionally, there was no tooth loss due to loss of substance of the body of the maxilla or mandible, and there was no speech difficulty.  With respect to any other significant findings, the examiner noted that tooth number 7 had a dental implant with PFM crown and that his adjacent teeth appeared to be normal.  Multiple posterior teeth were restored with PFM crowns and previous endodontic treatment.  The Veteran appeared to have healthy gingival tissue.  A panoramic X-ray film revealed an implant present at the site of tooth number 7, multiple posterior restorations, including crowns and endodontic treatments, and intact mandible with no areas of bone pathology.  

The examiner gave a diagnosis of missing tooth number 7, currently replaced by dental implant, and he offered several opinions regarding the Veteran's prior dental treatment, in addition to the nature and etiology of his claimed dental disability.  With respect to the questions of whether the loss of tooth number 7 resulted in the loss of substance of the body of the maxilla without loss of continuity, whether the loss of tooth number 7 was due to bone loss of the maxilla because of in-service trauma or disease, and whether the loss of tooth number 7 resulted in the loss of the alveolar process as a result of periodontal disease and not bone loss, the examiner answered these questions in the negative.  Specifically, there was no loss of the maxilla, and there was no loss of the alveolar process.  

The examiner opined that the Veteran did not undergo root canal therapy on tooth number 7 during service, noting that there was no medical or dental documentation of such.  The examiner also opined that the Veteran's current dental condition of tooth number 7 did not result from combat wounds or in-service trauma because his service dental records showed that the only treatment rendered to tooth number 7 was a resin restoration placed about ten months after the shrapnel injury to the lip and nose area near tooth number 7.  With respect to the most likely cause of the Veteran's current condition, the examiner opined that tooth number 7 was compromised structurally following endodontic treatment due to loss of vitality and becoming more brittle, and without the appropriate final restoration, tooth number 7 could not withstand long term masticatory forces, which caused the tooth to fracture to the point of having a poor restorable prognosis.  The examiner wrote that while it was unclear from the record when the Veteran actually received endodontic treatment, there were multiple attempts by Dr. Dill to repair tooth number 7, which suggested that the tooth would have been better restored through fabrication of a full coverage crown for structural protection following endodontic treatment.  As such, the examiner opined that it was less likely than not that the Veteran's loss of tooth number 7 was related to his active service.  The examiner noted that his opinion was based on review of the Veteran's dental records, as well as his clinical experience concerning the restoration of teeth following endodontic treatment.  

The record includes letters dated in January and October 2015 from P.M., who maintains that he served in the same unit as the Veteran between 1968 and 1969.  P.M. described seeing the Veteran with shrapnel wounds at the Da Nang Medical Hospital in April 1969, and he wrote that on at least two occasions, he accompanied the Veteran during dental treatments at the Cam Rahn Bay Convalescent Center.  

When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the Veteran is not entitled to service connection for a dental disability involving tooth number 7 for purposes of compensation.  As detailed above, there are prescribed circumstances under which VA may award service connection for a dental disorder for purposes of compensation.  Based on careful review of the record, the Veteran's current dental condition, diagnosed as missing tooth number 7 currently replaced by dental implant, does not meet these circumstances.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

There is no evidence of record showing that the Veteran has had a diagnosis of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of bone, nonunion, or malunion of the mandible; limited motion of temporomandibular articulation; loss of ramus; loss of the condyloid or coronoid processes; loss of hard palate; or loss of bone, nonunion, or malunion of the maxilla at any time during the course of the appeal.  In addition, while the record establishes loss of tooth number 7, there is no evidence to support a finding that it is due to loss of substance of body of the maxilla or mandible during service through trauma or disease such as osteomyelitis.  In this regard, the Board places significant weight on the September 2011 VA examination report, which provides objective medical evidence that the Veteran's tooth loss is not due to loss of substance of body of the maxilla, as there is no loss of the Veteran's maxilla.  

The Board is sympathetic to the Veteran's condition; moreover, it finds no reason to doubt that the Veteran suffered multiple shell fragment wounds during his service in Vietnam, to include wounds to his face.  However, where, as here, the evidence does not show a current disability for which service connection can be granted, the Board cannot go beyond the factual evidence presented in the claim to provide a favorable determination.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916; cf. Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that the requirement of a current disability for VA compensation purposes cannot be considered arbitrary in claims for service connection).  Accordingly, the Veteran's claim for service connection for a dental disability for compensation purposes must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a dental disability, diagnosed as missing tooth number 7 currently replaced by dental implant, is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


